February 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       EX PARTE MARVIN R. ZEPEDA

NO. 14-13-00914-CR                          V.

                     ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.

      We further order mandate to issue immediately.

      We further order this decision certified below for observance.